Citation Nr: 0304069	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a personal hearing before the 
RO in January 2000.  This case was previously before the 
Board and was remanded in January 2001.


FINDING OF FACT

The medical evidence of record indicates that the veteran 
does not currently have a diagnosed right ankle disorder.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, as well as his VA and 
private outpatient treatment records.  Specifically, during 
his January 2000 hearing at the RO, the veteran testified 
that he received treatment for his ankles at St. Paul 
Hospital in Dallas.  Accordingly, records from the St. Paul 
Medical Center in Dallas have been obtained and are available 
for review.  Additionally, as the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Additionally, the Board notes that the appellant has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to increased ratings.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, by 
the May 2002 supplemental statement of the case as well as a 
March 2001 letter from the RO, the appellant was advised of 
the specific provisions of the new VA regulations regarding 
the timing and scope of VA assistance, including the type of 
evidence necessary to substantiate his claim for entitlement 
to service connection as well as the types of evidence VA 
would assist him in obtaining.  Accordingly, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

No additional evidence to support the appellant's claim has 
been identified and it is clear from the arguments submitted 
to the Board that the appellant understands the provisions of 
the pertinent regulations, to include the type of evidence 
necessary to substantiate his claim for entitlement to 
service connection for residuals of a right ankle injury as 
well as the types of evidence VA would assist him in 
obtaining.  The Board therefore finds that the notice and 
assistance requirements of the new law and regulation have 
been met.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for residuals of a right ankle injury.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's service medical records reflect that, 
although he was treated for a left ankle injury, these 
records are silent with respect to complaints of or treatment 
for the right ankle.  Similarly, the veteran's March 1946 
separation examination is negative for right ankle 
impairment.

Private treatment records from S. Tranchina, M.D., include a 
September 1993 treatment report which notes that the veteran 
had been in receipt of intermittent treatment for arthritis 
in the right knee.  Examination revealed mild swelling and 
crepitus in the right ankle.  Thereafter, in August 1994, the 
veteran complained that he had been experiencing pain and 
swelling in both ankles since he stopped taking medication 
for osteoarthritis.  

A May 1999 report of VA general medical examination notes 
that the veteran had a history of degenerative arthritis in 
both ankles.  However, the examiner does not provide a basis 
for this statement or relate the degenerative arthritis to 
the veteran's period of service, no X-ray testing of the 
ankles in conjunction with this examination was not 
performed, and the examiner's impression does not include 
impairment of the ankles.  

During his January 2000 personal hearing at the RO, the 
veteran testified that he was treated for ankle injuries in 
service.  He also recalled that he experienced occasional 
pain and swelling at that time.

VA outpatient treatment records, dated from December 1999 to 
January 2000, are silent with respect to complaints of or 
treatment for the right ankle.  These records include 
complaints of left ankle pain in December 1999 and a January 
2000 report of VA X-ray examination of the left ankle which 
reflects an impression of normal ankle series.  

An August 2001 report of VA joints examination reflects that 
the veteran's claims file was reviewed by the examiner.  
Examination of the veteran's ankles demonstrated normal 
conformity, dorsiflexion to 25 degrees, plantar flexion to 40 
degrees, inversion and eversion were freely mobile on both 
sides, movement without pain, and no swelling.  Additionally, 
the examiner was unable to find a pedal pulse in either foot, 
femoral pulses were present, and the capillary circulation to 
the toes appeared to be good.  The veteran's ankles did not 
appear inflamed.  The examiner noted that X-ray testing was 
normal for each ankle.  The diagnosis was bilateral ankle 
pain.  The examiner commented that he did not have a specific 
diagnosis for the veteran's ankle pain.

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of entitlement 
to service connection for a residuals of a right ankle injury 
because there is no evidence that such disability currently 
exists or for that matter existed at any time in the past.

Specifically, there is no evidence of complaints of or 
treatment for a right ankle disorder in service and the 
veteran's post service medical records are limited to 
complaints of ankle pain and swelling with no specific 
diagnosis.  Private treatment records include findings of and 
treatment for arthritis; however, this is for arthritis of 
the right knee rather than arthritis of the right ankle.  
Similarly, the August 2001 report of VA joints examination 
included a diagnosis of bilateral ankle pain; however, the 
examiner commented that he was unable to provide a specific 
diagnosis for such pain.  

Although the veteran complained of ankle pain at the time of 
the August  2001 VA examination, the examination specifically 
found no diagnosis for such pain.  The Board wishes to make 
it clear that it does not doubt that the veteran experiences 
pain in the right ankle.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The veteran has expressed his belief that a residuals of a 
right ankle injury exists.  However, it is now well-settled 
that as a layperson without medical training he is not 
competent to render an opinion concerning medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App.  492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(2001).

In summary, service connection cannot be granted because 
there is no identifiable right ankle disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim for service 
connection for a right ankle disorder.


ORDER

Service connection for residuals of a right ankle disability 
is denied.



		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

